Title: To James Madison from Archibald Stuart, 2 December 1787
From: Stuart, Archibald
To: Madison, James


Dr Sir
Richmond Decr. 2d. 1787
I find by yrs. of the 18th. Novr. that one of my letters prior in date to the One of the 2d. Novr. has miscaried. This Gives me some uneasiness on account of its contents which possibly may transpire. An Absence of ten days prevented my writing last week. The legislature have taken up the subject of British debts and after four days debate on the subject passed a Vote for the payment of them by a Majority of thirty. In this business P H: took a Very Active part. His anxiety was too great to be concealed & had such an effect upon his whole frame as to make him sweat at every pore & appear to a greater disadvantage—in short when the question was decided disappointment was painted in strikeing colours in the Countenances of the Minority. A proposition for installing the Debts similar to the One made in 84 was also rejected by the same Majority.
P: H: Brought forward some time ago resolutions prohibiting the farther importation of All distilled Spirits & Carried the Same by a very large majority. We have passed An Act for the Receipt of Tobo. in the taxes of the present yr. at 30/ P[er] H for the first quality &c notwithstanding there is a loss of £2:700 in what is already sold of the Last years collection.
We counted the money in the Treasury yesterday & found there £30.136:6.5. & Tobo. to the Amount of £9.692:7:4.½. Of this we have appropriated six thousand pounds Cash & the Whole of the Tobo. to the purchase of Government securities to be laid out under the Direction of the Executive. It is true the Bill for this purpose is not actually passed but it is ordered to be read the third time & its friends are as 3 to 1.
It is my Opinion from conversing with the Members that we shall comply with the Requisitions of Congress so far as to pass an Act on the subject but I believe the funds will be doubtfull, it being the General wish to possess ourselves of a large proportion of the Publick securities before an Appreciation takes place under the New Government.
A Resolution was brought forward the day before yesterday for paying the members to Convention in June their Wages & securing to them Certain priviledges &c seconded by P: H: & Mason which after making Provision for the purposes aforesaid goes farther & sais that should the Convention think proper to propose Amendments to the Constitution this state will make provision for carrying the same into effect & that Money shall be advanced for the Support of Deputies to the Neighbouring States &c. This Many of us opposed as improper & proposed that the same provision should be made in General terms which should not discover the sense of the house on the Subject but after a Long Debate the point was carried against us by a Majority of sixteen. In the Course of the Debate P: Hy: Observed that if this Idea was not held forth our southern neighbours might be driven to despair seeing no door open to safety should they disapprove the new Constitution. Mason on the subject was less candid than ever I knew him to be. From the above mentioned Vote there appears to be a Majority vs the Govt. as it now Stands & I fear since they have discovered their Strength they will adopt other Measures tending to its prejudice. From this circumstance I am happy to find Most of the States will have decided on the Question before Virginia for I now have my doubts whether She would afford them as usual a good Example. Installments are yet in Statu quo. The form of the Courts is despaired of except some amendments to the County Court Bill.
Yesterday a Boat with sixteen men was brought down the Canall from West Ham, to its termination which is within one mile & an half of Richmond.
Mathews & Selden are removed from Council & Wm Heth & Jos. Egglestone reign in their stead.
I do not Wish you to forget that yr friends are all anxious that you should come into the Convention.
Colo. T Mathews will Write to you his intentions of having you elected for the Borough of Norfolk should you think it proper. I am Dr Sir yr most obt H Servant
Archd Stuart
